Citation Nr: 0508280	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-12 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for internal 
derangement of the right knee.

2.  Entitlement to a compensable rating for internal 
derangement of the left knee. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain and, if so, whether service connection is 
warranted. 

4.  Entitlement to an initial compensable rating for residual 
appendectomy scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1983 with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at 
Washington, D.C., in January 2005; a transcript of that 
hearing is associated with the claims file.

The Board observes that, following certification of the 
record to the Board, the veteran submitted additional 
evidence consisting of medical reports.  In connection with 
the submission of such evidence, the veteran waived RO 
consideration of the newly submitted evidence.  Therefore, 
the Board may properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2004).

The Board observes that a July 1983 rating decision denied 
service connection for lumbosacral strain and back strain, 
T7-T8.  However, the September 2003 rating decision on appeal 
denied entitlement to service connection for lumbosacral 
strain on the merits without finding that new and material 
evidence had been received.  The Board notes that the 
February 2004 statement of the case reopened the veteran's 
claim of entitlement to service connection for lumbosacral 
strain and denied the claim on the merits.  However, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see also Barnett v. Brown, 8 Vet. App. 1 
(1995), and as such, the issue has been recharacterized as 
shown on the first page of this decision.  Insofar as the 
Board reopens the claim herein, a determination consistent 
with the RO's actions and completely favorable to the 
veteran, she is not prejudiced by the Board's 
recharacterization of the issue or its actions herein.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-
92 (1993).

The increased rating issues as well as the merits of the 
veteran's service connection claim are addressed in the 
Remand portion of this document.  


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1983, the RO 
denied service connection for lumbosacral strain and back 
pain, T7-T8. 

2.  Evidence added to the record since the 1983 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the RO's July 1983 denial and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for lumbosacral strain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Board's decision to 
reopen the veteran's claim of entitlement to service 
connection for lumbosacral strain is completely favorable 
and, in that regard, no further action is required to comply 
with the VCAA and the implementing regulations.  Board 
consideration of the merits of the service connection issue 
is deferred, however, pending additional development 
consistent with the VCAA.

Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran contends that she injured her back while service 
on active duty.  Following such injury, she alleges that she 
has continued to experience back symptomatology to the 
present time.  As such, the veteran claims that she is 
entitled to service connection for lumbosacral strain. 

By a July 1983 rating decision, the RO denied service 
connection for lumbosacral strain and back strain, T7-T8.  
The RO noted that the veteran's service medical records 
reflected that, in July 1980, she was treated for low back 
pain; however, that condition was not found at the time of 
her discharge examination.  The RO also observed that the 
April 1983 VA examination found no problem with the 
lumbosacral spine or low back.  Physical examination revealed 
tenderness at T7-T8 without spasm and the X-ray was negative.  
As such, the RO denied service connection for lumbosacral 
strain as that condition was acute and not found on the last 
examination.  The RO also denied service connection for back 
strain, T7-T8, because that condition was first noted 
subsequent to service.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for lumbosacral strain was issued in July 
1983.  At such time, the veteran was notified of the decision 
and her appellate rights.  No further communication was 
received from the veteran regarding a claim for service 
connection for a back disability until December 2002.  Thus, 
the July 1983 decision became final.  38 U.S.C. § 4005(c) 
(1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1983) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed her claim to reopen in December 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final July 1983 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's final 1983 decision, medical evidence dated in 
November 1998 and December 2004 demonstrating complaints and 
treatment for low back pain has been received.  The Board 
notes that a July 2003 VA examination found that the veteran 
had no back disability; however, the more recent December 
2004 medical record demonstrates current back symptomatology.  

Based on the above, the Board concludes that the evidence 
received since the RO's 1983 decision is new in that it was 
not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  Specifically, at the time of the 
RO's 1983 denial, there was no medical evidence of record 
demonstrating a current disability.  The new evidence 
includes documentation of current back symptomatology.  The 
Board observes that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection, namely current 
symptomatology.  Consequently, the newly received evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's claim of 
entitlement to service connection for lumbosacral strain is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
lumbosacral strain is granted.


REMAND

?	The claim of entitlement to an initial compensable 
rating for residual appendectomy scar is remanded to 
issue a statement of the case.
?	The claims of entitlement to a compensable rating for 
internal derangement of the right knee and internal 
derangement of the left knee and the claim of 
entitlement to service connection for lumbosacral strain 
are remanded to obtain a VA examination.
?	The claims of entitlement to a compensable rating for 
internal derangement of the right knee and internal 
derangement of the left knee and the claim of 
entitlement to service connection for lumbosacral strain 
are remanded to obtain outstanding medical records. 

A July 2004 rating decision granted service connection for 
residual appendectomy scar and assigned an initial 
noncompensable evaluation.  Thereafter, in August 2004, the 
veteran submitted a notice of disagreement as to the 
propriety of the initial rating assignment.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2004).  Thus, 
remand for issuance of a statement of the case on this issue 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). 

The veteran is service-connected for internal derangement of 
the right knee and internal derangement of the left knee, 
both currently evaluated as noncompensably disabling pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5258.  She contends that 
her knee disabilities have increased in severity.  The 
veteran states that she has crepitus, pain, swelling, limited 
motion, and popping in her knees.  Therefore, she argues that 
she is entitled to a compensable rating for such service-
connected disabilities.  Also, the veteran's claim of 
entitlement to service connection for lumbosacral strain has 
been reopened and, as indicated below, further development is 
necessary.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the veteran's claims must be remanded for 
another VA examination.

The veteran was last afforded a VA examination to evaluate 
her service-connected knee disabilities and to determine the 
existence of a back disability and whether such is related to 
the veteran's military service in July 2003.  The VA examiner 
noted that X-rays of the veteran's knees were normal and 
diagnosed no disability of the veteran's knees or back.  The 
examiner also indicated that the veteran's claims file was 
not present at the examination.  At the veteran's Board 
hearing, she indicated that her knees were more disabling 
than the July 2003 VA examination reflected.  Also, at such 
time, the veteran submitted a January 2003 Physical Profile 
indicating that she had severe osteoarthritis of the right 
knee.  Additionally, the Board notes a June 1999 medical 
record diagnosing degenerative joint disease of the knees.  
The veteran further testified that she sought treatment for 
back complaints more than once during her military service.  
The veteran also stated that she believed her July 2003 VA 
examiner was disinterested and the examination was 
inadequate.  Moreover, there are outstanding records 
detailing treatment for the veteran's knees and back.  As 
such, for the preceding reasons, the Board finds that a 
remand is necessary in order for the veteran to be afforded 
another VA examination at a facility other than the North 
Chicago VA Medical Center to assess the severity of her 
service-connected knee disability and to determine the 
current nature of her back symptomatology and whether such is 
related to her military service.  

Also, at the veteran's January 2005 Board hearing, she 
indicated that there were missing treatment records dated 
from 1983 to the present time.  She specifically stated that 
she had sought treatment for her knee and back disabilities 
from facilities located in Kaiserslautern, Germany; Fort 
McPherson, Georgia; Atlanta, Georgia; Savannah, Georgia; 
Hurlong, California; and Presidio, San Francisco, California.  
She also stated that she was treated at Kaiser Permanente in 
California.  Additionally, in April 2003, the veteran 
submitted Authorization and Consent to Release Information to 
VA forms for the following facilities:  Hines VA Hospital, 
Illinois; Landstuhl Army Hospital, Germany; (Cocca Solo) 
Gorgius Army Hospital, Panama; Letterman Army Hospital, 
Presidio, San Francisco, California; and Great Lacks Naval 
Hospital, Great Lakes, Illinois.  It does not appear that the 
RO attempted to obtain these records.  Therefore, while on 
remand, such identified outstanding medical records should be 
obtained. 

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial compensable rating for 
service-connected residual appendectomy 
scar.  The veteran should be advised of 
the time period in which to perfect her 
appeal.  Only if the veteran's appeal as 
to this issue is perfected within the 
applicable time period, then it should 
return to the Board for appellate review.

2.  Appropriate steps, to include 
requesting any necessary Authorization 
and Consent to Release Information to VA 
forms from the veteran, should be taken 
to obtain identified records from 
Kaiserslautern, Germany; Fort McPherson, 
Georgia; Atlanta, Georgia; Savannah, 
Georgia; Hurlong, California; Kaiser 
Permanente in California; Hines VA 
Hospital, Illinois; Landstuhl Army 
Hospital, Germany; (Cocca Solo) Gorgius 
Army Hospital, Panama; Letterman Army 
Hospital, Presidio, San Francisco, 
California; and Great Lacks Naval 
Hospital, Great Lakes, Illinois.  A 
negative response for any records that 
cannot be obtained should be associated 
with the claims file.  For VA and 
military records, requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Any records obtained should be 
associated with the file.

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination at a facility other than the 
North Chicago VA Medical Center.  The 
purpose of this examination is to 
determine the severity of the veteran's 
service-connected knee disabilities as 
well as determine the current nature of 
the veteran's back symptomatology and 
offer an opinion as to whether the 
veteran's claimed back disability is 
related to her military service.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in the written report that 
such a review was conducted.  

Such tests as the examining physician 
deems necessary should be performed, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  

The ranges of active and passive knee and 
back motion should be reported in 
degrees.  The examiner should identify 
the extent of any functional loss present 
with respect to the knees and back due to 
weakened movement, excess fatigability, 
incoordination, or pain on motion/use 
should be noted.  Any additional 
impairment on use should be described in 
terms of the degree of additional range 
of motion loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by her visible 
behavior.  The examiner should also 
discuss whether the veteran experiences 
flare-ups and, if so, what degree of 
additional functional limitation results.  

The examiner is otherwise requested to 
identify the presence and degree of any 
left or right knee arthritis or 
instability/subluxation, or other 
objective pathology resulting in 
functional loss.  

The examiner is also requested to provide 
an opinion as to whether it is 'likely' 
or 'unlikely' that the veteran's claimed 
back disability is related to her in-
service back injury and complaints or 
otherwise related to her military 
service.

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above, the 
veteran's increased rating and service 
connection claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


